internal_revenue_service number release date index number ---------------------- ------------------------------------ ---------------------------- ---------------------------- department of the treasury washington dc person to contact -------------------------- id no ---------------- --------------------------------------------------- telephone number --------------------- refer reply to cc fip b02 plr-128629-05 date august legend trust trust subsidiary a subsidiary b accounting firm accounting firm legal counsel date year date date date month --------------------------------------------------------------------------------------- ------------------------- ------------------------ ----------------------------------------------- --------------------------------------------------------------------------------------- -------------------------- ------------------- ------------------------ ---------------------------- ----------------------- ------- -------------------------- --------------------- ---------------------- ------------------ ----------------------- ------------------- -------------------------- ---------------------- ------------------ plr-128629-05 date date date date date dear ------------- this is in reply to a letter dated date submitted on behalf of fund by your authorized representative requesting a ruling on behalf of trust and subsidiary b fund requests a ruling granting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administrative regulations to file an election under sec_856 of the internal_revenue_code to treat subsidiary b as a taxable_reit_subsidiary trs of trust facts trust is a widely-held real_estate_investment_trust reit which is not currently listed on a public exchange trust was organized on date and acquired assets and commenced operations in year trust operated in a manner intended to satisfy the reit requirements under sec_856 et seq for each of its taxable years beginning with its taxable_year ended date trust holds hospitality properties for long-term investment under the ticket to work and work incentives act p l a change to the reit provisions of sec_856 permitted a reit to form taxable reit subsidiaries and lease qualifying hospitality properties to a trs without violating the related-party tenant rules of sec_856 provided that the additional requirements of sec_856 and sec_856 are satisfied the change was effective for tax years beginning after date accordingly all of trust 1’s property was leased to subsidiary a with whom trust jointly made a trs election on date effective on date in month trust entered into a merger agreement with trust a widely-held reit also specializing in the hospitality sector trust had formed subsidiary b to act as a trs lessee with respect to trust 2’s property subsidiary b owned percent of the stock and securities of two other trss that also acted as lessees of trust 2’s property plr-128629-05 on date trust and trust completed the merger transaction and trust acquired the assets of trust in the merger as part of the merger which is represented to qualify as a reorganization under sec_368 trust acquired subsidiary b_trust continues to own percent of the stock and securities of subsidiary b and subsidiary b continues to own percent of the stock and securities of its subsidiary trss trust and subsidiary b did not make a new trs election following the merger on or about date accounting firm in connection with their audit of trust 1’s date financial statement recognized that no trs election had been made with respect to subsidiary b_trust then consulted legal counsel who concluded that because the merger qualified as a reorganization under sec_368 the election made by trust with respect to subsidiary b would carry over to trust on or about date accounting firm noted that no new trs election had been made with respect to subsidiary b such election if required would have had to have been filed by date to have been effective on date the date of the merger based upon revrul_2004_85 2004_33_irb_189 which ruled that an election to treat a subsidiary as a qualified_subchapter_s_subsidiary terminates in a reorganization under sec_368 c or d accounting firm became concerned that perhaps an election was required revrul_2004_85 was issued after legal counsel initially undertook its analysis accordingly accounting firm recommended that trust seek relief under sec_301_9100-1 and sec_301_9100-3 to file a late trs election with respect to subsidiary b_trust and subsidiary b make the following representations the granting of relief under sec_301_9100-3 would not result in trust or subsidiary b having a lower tax_liability in the aggregate for all years to which the election applies than they would have had if the election had been timely made taking into account the time_value_of_money neither trust nor subsidiary b was informed in all material respects of the required election and related tax consequences but chose not to file the election neither trust nor subsidiary b used hindsight in requesting relief finally trust and subsidiary b represent that they are not seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 an affidavit of the chief accounting officer of trust and subsidiary b has been submitted in support of the requested ruling law and analysis sec_856 provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a taxable_reit_subsidiary trs to be eligible for treatment as a trs sec_856 provides that the reit must directly or plr-128629-05 indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the subsidiary consent to its revocation in addition the election and the revocation may be made without the consent of the secretary sec_856 provides that the term taxable_reit_subsidiary includes any corporation with respect to which a trs of a reit owns directly or indirectly securities possessing percent of the total voting power or percent of the total value of the outstanding securities of that corporation in announcement 2001_1_cb_716 the internal_revenue_service service announced the availability of form_8875 taxable_reit_subsidiary election according to the announcement this form is to be used for tax years beginning after for eligible entities to elect treatment as a trs the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the tax_year the instructions further provide that the effective date of the election cannot be more than months and days prior to the date of filing the election or more than months after the date of the filing of the election if no date is specified on the form the election is effective on the date the form is filed with the service officers of both the reit and the trs must jointly sign the form which is filed with the irs service_center in ogden utah sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h i sec_301_9100-3 through c i sets forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-3 provides that subject_to paragraphs b i through iii of when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and c provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based on the information submitted and representations made we conclude that trust and subsidiary b have satisfied the requirements for granting a reasonable extension of time to elect under l to treat subsidiary b as a taxable reit plr-128629-05 subsidiary of trust as of date therefore trust and subsidiary b are granted a period of time not to exceed days from the date of this letter to file form_8875 this ruling is limited to the timeliness of the filing of form_8875 this ruling's application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether taxpayer otherwise qualifies as a reit under subchapter_m of the code no opinion is expressed with regard to whether the tax_liability of trust and subsidiary b is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director's office will determine such tax_liability for the years involved if the director's office determines that such tax_liability is lower that office will determine the federal_income_tax effect this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives enclosures copy of this letter copy for sec_6110 purposes sincerely william e coppersmith william e coppersmith chief branch office of associate chief_counsel financial institutions and products
